Title: From Thomas Jefferson to J. P. G. Muhlenberg, 16 March 1781
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel



Sir
In Council March 16th 1781

We have thought it better to change our Line of Expresses from hence to your Head Quarters and make it cross the river at Hoods. Mr. Kempe comes down with sundry articles procured at the request of the Marquis and to procure others which could not be got here. These you will be so kind as to have taken Care of to be delivered to the particular Order of the Marquis when he shall arrive. I before wrote to ask the favor of you to take measures for the Subsistence and safe Custody of the Horses procured for the Marquis by Mr. Smith or his agents.
The Militia who were first called into Service and still remain are as I am informed impatient to be relieved. They should certainly have been relieved before this, but it cannot be unknown to them that an Enterprize is meditated which may put an end in some  measure to the necessity of calling them from their Homes in future. I think that a successful attempt on the present Army in Portsmouth will prevent our enemies from ever trusting another in Chesapeake. To change the whole militia at such a Crisis would be the most dangerous operation that could be attempted. I will beg you to assure them that the moment this Enterprize is over, and I hope not very many Days will be requisite, a Relief shall be ready to take their places if a relief shall be necessary. I shall be glad to hear from you frequently & am with much esteem Sir Your, &c.,

T. J.

